 1
 2
 3
 4
 5                                                JS-6
 6
 7
 8
 9
10
11
12
13                       UNITED STATES DISTRICT COURT
14        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
15
16 CONNIE M. HERNANDEZ-                       Case No. 5:18-CV-1579-DDP (SPx)
   CORTINA, individually and as
17 successor-in-interest to Estate of Angel   [Hon. Dean D. Pregerson, District
   Cortina, (Deceased),                       Judge; Hon. Sheri Pym, Mag.
18                                            Judge]
                Plaintiff,
19
         v.                                   ORDER FOR DISMISSAL OF
20                                            OPERATIVE COMPLAINT
   COUNTY OF RIVERSIDE, et al.,
21
                Defendants.
22
23                                            Complaint Filed:             07/26/2018
                                              FAC Filed:                   10/05/2018
24                                            SAC Filed:                   02/14/2019
                                              TAC Filed:                   04/08/2019
25                                            Trial Date:                  07/06/2021
26
27
28
                                                            Case No. 5:18-CV-1579-DDP (SPx)
 1        1.     The parties to this action, acting through counsel, and pursuant to Federal
 2 Rule of Civil Procedure 41(a)(1)(A)(ii) and the terms of their settlement and
 3 release agreement hereby stipulate, in consideration of a negotiated settlement
 4 executed by them, to the Dismissal With Prejudice of this entire action, including all
 5 claims stated herein against all parties, with each party to bear their own
 6 attorney's fees and costs. Nothing in this Stipulation is intended to alter the terms
 7 of the parties’ settlement and release agreement.
 8        IT IS SO STIPULATED.
 9 DATED: May 14, 2021                   TRUJILLO & TRUJILLO, APLC
10
11
                                         By:         /s/ Robert Trujillo
12
                                                  Robert Trujillo, Esq.
13                                                Melody Trujillo, Esq.
14                                             Attorneys for Plaintiffs, Connie M.
                                               Hernandez-Cortina and Angelica Elaine
15                                             Cortina
16
     DATED: May 14, 2021                 MANNING & KASS
17
                                         ELLROD, RAMIREZ, TRESTER LLP
18
19
20                                       By:          /s/ G. Craig Smith
                                                  Eugene P. Ramirez, Esq.
21
                                                  G. Craig Smith, Esq.
22                                                Attorneys for Defendants, COUNTY
                                               OF RIVERSIDE; Correctional Deputy
23
                                               Joseph Jimenez; Correctional Deputy
24                                             Julian Sandoval; Correctional Sergeant
                                               Adam Miller; Deputy David Kirk; Deputy
25
                                               Katie Bond; Deputy Jeffrey Creiglow;
26                                             Sergeant Daniel Rozich; Nurse Megan
27                                             Morelock and Nurse Megan Barron

28

                                           2              Case No. 5:18-CV-1579-DDP (SPx)
         STIPULATION FOR DISMISSAL OF OPERATIVE COMPLAINT AND PROPOSED ORDER
 1                                     ORDER
 2       The stipulation is approved. The entire action, including all claims stated
 3 herein against all parties, is hereby dismissed with prejudice.
 4
 5
             May 18, 2021
     DATED:________________                       _________________________
 6                                                Hon. Dean D. Pregerson
 7                                                 United States District Court

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3              Case No. 5:18-CV-1579-DDP (SPx)
         STIPULATION FOR DISMISSAL OF OPERATIVE COMPLAINT AND PROPOSED ORDER
